DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/08/2022, 1/21/2022, 1/05/2022, 8/26/2021, 6/24/2021, and 5/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 05/14/2021.  These drawings are considered by examiner.


Claim - 35 USC § 101
4.	Claims 14-17 recites “A non-transitory computer-readable medium” are deemed in compliance with the requirement of 35 U.S.C. 101, and are eligible claims.


Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.      The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 14, and 18, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a computer-implemented method for identifying network congestion to enhance a customer's experience with a telecommunications service provider, the method comprising: 
receiving a selection of a first location and a second location in a geographic area; 
determining a set of driving routes between the first location and the second location; and 
for at least some driving routes in the set of driving routes: 
computing a vehicular congestion metric value for a driving route using a set of customer data records associated with customers of the telecommunications service provider; 
computing a network congestion metric value for the driving route; 
using the computed vehicular congestion metric value and the computed network congestion metric value, computing an aggregate vehicular-network congestion metric value; and 
generating an enhanced map depicting integrated vehicular congestion and network congestion at a portion of the driving route, using at least one of: the vehicular congestion metric value, the network congestion metric value, or the computed aggregate vehicular-network congestion metric value, alone or in combination, the limitations of claims 1, 14, and 18.

Dependent claims 2-13, 15-17, and 19-20 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Nortrup (US 2014/0278035) teaches the computer program product may then calculate a vehicle speed for each of the plurality of automobiles using the first and second locations already identified (paragraphs [0007-0008]).
Grimm et al (US 9,430,944) teaches sensing of events and conditions by road vehicles, collection of this data from a large number of road vehicles by a central server, processing the data to identify events and conditions which may be of interest to other vehicles in a particular location, and sending notifications of the events and conditions to vehicles (Abstract).
Li et al (US 2017/0243484) teaches a traffic receiver configured to receive traffic data from a sensor; a traffic evaluator configured to identify an area of congested traffic, based on the received traffic data (paragraphs [0006-0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641